Appeal by the de*481fendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered July 15, 1997, convicting him of burglary in the second degree and criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove that he entered the premises with the intent to commit the crime of criminal contempt therein is unpreserved for appellate review (see, CPL 470.05 [2]; People v Hodges, 257 AD2d 630; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Goldstein, J. P., McGinity, Luciano and Smith, JJ., concur.